Citation Nr: 0723867	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the right 
shoulder, to include arthritis, as the residual of an injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a right shoulder disability.


FINDINGS OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, via 
his representative, that a withdrawal of this appeal was 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In a statement from the appellant's representative dated 
April 2007, the veteran specifically requested a withdrawal 
of this appeal.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


